*599MEMORANDUM **
John Hobart Zentmyer appeals pro se from his jury-trial conviction for making a false statement to a financial institution, income tax invasion, and structuring financial transactions, all in violation of 18 U.S.C. § 1014; 26 U.S.C. § 7201; and 31 U.S.C. §§ 5324(a)(3)and (d)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Zentmyer contends that the judgment against him is invalid because the underlying indictment failed to establish jurisdiction. A review of the record establishes that the indictment properly alleged violations of federal law over which the district court had jurisdiction to adjudicate. See 18 U.S.C. § 3231; United States v. Studley, 783 F.2d 934, 937 (9th Cir.1986). We reject Zentmyer’s contention that because his motion was not “sufficiently answered” by the government with “proof at the constitutional level,” the district court erred by denying his “parol challenge” to jurisdiction.
Zentmyer further contends that the indictment was insufficient regarding the tax evasion and structuring charges. We conclude that the indictment sufficiently plead the elements of each offense. See United States v. Lindberg, 220 F.3d 1120, 1122 (9th Cir.2000); United States v. Boone, 951 F.2d 1526, 1542 (9th Cir.1991).
Finally, Zentmyer contends that he was prejudiced because the counts in the indictment were improperly joined. We conclude that the counts were properly joined because they involved overlapping evidence and were related to a common scheme. See Fed.R.Crim.P. 8(a); United States v. Portac, 869 F.2d 1288, 1294 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.